  Case 2:21-cv-00035-JRG Document 6 Filed 02/03/21 Page 1 of 2 PageID #: 34




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 CLAYTON HAUGEN,                                §
                                                §
                    Plaintiff,                  §          C.A. NO. 2:21-cv-00035-JRG
                                                §
 V.                                             §
                                                §
 ACTIVISION PUBLISHING, INC.,                   §
 ACTIVISION BLIZZARD, INC.,                     §
 INFINITY WARD, INC. and MAJOR                  §
 LEAGUE GAMING CORP.,                           §
                                                §
                   Defendant.                   §


                                   NOTICE OF APPEARANCE

          Please take notice that Timothy Micah Dortch of Potts Law Firm, LLP makes his

appearance for Plaintiff Clayton Haugen. Mr. Dortch may be contacted as follows:

                                       Timothy Micah Dortch
                                     POTTS LAW FIRM, LLP
                                 2911 Turtle Creek Blvd., Suite 1000
                                        Dallas, Texas 75219
                                           (214) 396-9427
                                        (469) 217-8296 (fax)
                                      mdortch@potts-law.com

          The undersigned respectfully requests the Court note his appearance in this lawsuit.

Counsel respectfully requests to be copied with all pleadings, discovery or other documents in this

matter.




NOTICE OF APPEARANCE                                                                     Page 1 of 2
 Case 2:21-cv-00035-JRG Document 6 Filed 02/03/21 Page 2 of 2 PageID #: 35




                                  Respectfully submitted,


                                  By: /s/ T. Micah Dortch
                                         Timothy Micah Dortch
                                         State Bar No. 24044981
                                         POTTS LAW FIRM, LLP
                                         2911 Turtle Creek Blvd, Suite 1000
                                         Dallas, Texas 75219
                                         Tel: (214) 396-9427
                                         Fax: (469) 217-8296
                                         mdortch@potts-law.com

                                  ATTORNEY FOR PLAINTIFF




NOTICE OF APPEARANCE                                                      Page 2 of 2
